DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The independent claims as amended recite select out one or more vehicles boarded by the user of each of the mobile terminals based on the stored vehicle movement history information and the stored terminal movement history information and specify one or more vehicles boarded by the user of each of the mobile devices… . Applicant’s specification disclose specifying one or 
The specification however, does not disclose a system or method for identifying vehicles board by the one or more users of the mobile device.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1, 3 and 5-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to determining whether mobile device user is an board of a vehicle based on the comparison of the vehicle and mobile device movement. 
Claims 1, 3 and 5-19 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method). 
 Although claims 1, 3 and 5-19 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 1, 14, 16 and 17 recite storing vehicle movement history information and terminal movement history information, comparing the stored information, specifying a mobile terminal on board of a vehicle. 

The limitation of storing, receiving, comparing, selecting and specifying covers “Mental Process” but for the recitation of generic computer components. That is, other than reciting a processor, nothing in the claim element precludes the step from practically being performed in the human mind or by using pen and paper i.e. making a determination based on comparing available data. If a claim limitation, under its broadest reasonable interpretation, covers steps that can be performed in human mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a processor for storing and comparing information. The claims as a whole merely describe how to determine if a terminal (a wireless device) is on board of a vehicle based on comparing the data collected form the wireless device and the vehicle information system. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtaining, storing and comparing data for making a determination), such 

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of a processor for collecting information from vehicle equipped with GPS and ACC.  However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, storing and comparing or processing data. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see background [0003]-[0004]), including the mobile device with an acceleration sensor ([0095]). As noted above, the additional elements provide a general linking to a particular  Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 3, 5-13, 15 and 19 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 3, 5-13, 15 and 19, are patent ineligible. Hence, claims 1, 3, 5-19 are not patent eligible.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 5-7 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Katragadda et al. (US 2008/0054072 A1)  in view of Nishida (US 2014/0324340 A1) and further in view of Official Notice and further in view of Applicant’s admitted art. 
Claims 1, 14, 16-18, 19:
Katragadda teaches a processing apparatus programed configured to (see [fig. 1);
stores vehicle movement history information concerning vehicle movement histories of the vehicles, each of the vehicle movement histories including position information and clock time information on each of the vehicles information and clock time information of each of the plurality of vehicles, wherein each of the vehicles comprises a global positioning system (GPS), the position information is obtained from the GPS (see fig. 2, [0057]-[0060]); 
stores terminal (mobile terminal) movement history information concerning terminal movement histories of the mobile terminals, each of the terminal movement histories including position information and clock time information of each of the plurality of mobile terminals (see [0073]-[0076] and
compare the stored vehicle movement history information with the stored terminal movement history information (see [0077]-[0080]); and 
specify one user of one of the plurality of the mobile terminals who is on board (possibility of being on board based on the comparison) a vehicle of the plurality of vehicles when the position information and clock time information of the vehicle and the position information and clock time information of the one of the plurality of the mobile terminals are identical (see [0077]-[0082]). 
possible on being boarded) by the user of each of the mobile terminals, from among the vehicles, based on the vehicle movement history information stored in the vehicle movement history information storage unit, and the terminal movement history information stored in the terminal movement history information storage unit, 
specify the one or more vehicles having the possibility of being boarded by the user of each of the mobile terminals, from the one or more vehicles boarded by the user of each of the mobile terminals (the vehicle location and the mobile location are compared to identify the vehicle and the driver from the location of the mobile terminal) (see [0077]-[0082]).
wherein the process specifies one or more vehicles having a boarding frequency (possibility of being boarded) that is equal to or higher than a predetermined value, out of the selected one or more vehicles boarded by the user of each of the mobile terminals as the one or more vehicles having the possibility of being boarded by the user of each of the mobile terminals (see [0032]-[0034]).
Katragadda failed to teach the vehicles comprising of an accessory power supply (ACC) switch, storing information concerning start-up or stop, where the information concerning start-up or stop is obtained from a signal concerning an ON/OFF state of the ACC switch from the ACC switch and a mobile terminal including an acceleration sensor.  
Nishida teaches a vehicle comprising of GPS and accessory power supply (ACC) switch for obtaining signals concerning an ON/OFF state (location information from the GPS and on and off state of the vehicle from the ACC switch), determining a movement condition indicating users are at a location within a predetermined time associated with the ON/OFF state of the ACC switch  (when the ACC switch is turns on and the on-vehicle equipment is activated (when the 
Katragadda failed to explicitly disclose wherein the GPS signals are transmitted from at least three satellites. However, Official Notice is taken that it is old and well known in the art of GPS system for the signals to come from at least three satellites. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention is filed to know that the signals of the GPS would come from a satellite-based navigation system made up of networks of satellites and use such existing system which has been available for commercial purposes. It is also old and well known in the art of mobile device to include an acceleration sensor (see applicant’s specification [0095]. It would have been obvious to one of ordinary skill in the art at the time of the invention one to have known that the mobile devices in Katragadda would include an acceleration sensor in order to sense the movement of the device. 
Claim 5:    
Katragadda teaches store the specified one or more vehicles having the possibility of being boarded by the user of each of the mobile terminals, in association with the mobile terminal, or the user of the mobile terminal; and
determine whether the user of the mobile terminal is on board one of the one or more vehicles in association with the mobile terminal or the user, based on current position information of the mobile terminal, and current position information of the one vehicle (see [0076]-[0079]).

Katragadda teaches determine a degree of connection between the users of the mobile terminals, based on the specified one or more vehicles having the possibility of being boarded by the user of each of the mobile terminals; according to a boarding frequency of each of the two or more users on the same vehicle (identifying users of the mobile terminals based on the location of each terminal whether the users are on the same vehicle or moving together (see [0005]-[0008], [0077]-[0083]). 
Claim 15:
Katragadda teaches processor provided in each of the mobile terminals, and determines whether the user of the mobile terminal is traveling by the vehicle as a moving means; wherein a the processor transmit the terminal movement history information of the mobile terminal at a first time when the moving means determining unit determines that the user of the mobile terminal is traveling by vehicle as the moving means, to the server, in a manner that enables the server to distinguish the terminal movement history information at the first time from the terminal movement history information of the mobile terminal at a second time when the moving determines that the user of the mobile terminal is not traveling by vehicle as the moving means (identifying users of the mobile terminals based on the location of each terminal whether the users are on the same vehicle or moving together passengers aboard a train may carry wireless devices adapted to periodically broadcast its presence,…whether GPS location AFLT location data may be transmitted)  (see [0040]-[0041]).


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Katragadda in view of Tauchi and further in view of  Newberg et al. (US 2015/0254720 A1.
Claim 3:
Katragadda teaches wherein the processor selects out a given vehicle as the one or more vehicles boarded by the user of one of the mobile terminals, when the terminal movement history information of the one mobile terminal indicates that, on the movement route from the departure point to the destination stored in the vehicle movement history information of the given vehicle (see [0030]-[0033]), 
Katragadda failed to teach the one mobile terminal stayed at around the departure point and the destination, in time slots in which the given vehicle was parked at the departure point and the destination. Newberg teaches receiving mobile terminal location and the vehicle location information including stop location, arrival and destination of the vehicle and the location of the mobile device at any time (see [0026]-[0029]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the location of the vehicle and the mobile device in order to determine where the advertisement should be displayed (see [0020], [0030]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Katragadda in view of Nishida and further in view of Izdepski et al. (US 8,180371 A1).
Claims 8, 10.     
Katragadda does not explicitly teach specify users of the mobile terminals who viewed an advertisement, from among the users of the mobile terminals; and determine whether each of the specified users who viewed the advertisement actually visited a physical shop at which goods or services as a subject of the advertisement are sold or provided, after viewing the advertisement, based on the terminal movement history information of the mobile terminal of the each user, and the vehicle movement history information of the one or more vehicles having the possibility of being boarded by the user (based on the delivery history of the advertisement). Izdepski teaches providing advertisement to mobile users based on the location information and determining if the user subsequently visited a physical shop (see fig. 2, col. 7 line 58 to col. 8 line 60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Izdepski’s advertising, in Katragadda’s user movement determination, in order to provide advertisement based on location and to determine the effectiveness of the advertisement. 
Claim 9:
Izdepski teaches wherein, when the processor determines, based on the terminal movement history information of the mobile terminal of a first user who viewed the advertisement, and the vehicle movement history information of the specified one or more vehicles having the possibility of being boarded by the first user that the first user of the 
Claim 11:
Izdepski teaches wherein processor determines that one of the specified users of the mobile terminals who viewed the advertisement delivered via the Internet, based on an Internet browsing history of each of the mobile terminals, or specifies the users of the mobile terminals who viewed the advertisement installed around a road, based on the terminal movement history information of each of the mobile terminals, and the vehicle movement history information of the one or more vehicles having the possibility of being boarded by the user of each of the mobile terminals (see col. 2 line 45 to col. 3 line 65).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Katragadda in view of Nishida further in view of Izdepski and further in view of Nogawa et al. (US 9,702,720 B2). 
Claim 12:
Nogawa teaches determining that the vehicle boarded was parked within a range of a parking space of the physical shop, or determining that the vehicle boarded by the one user . 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Katragadda in view of Nishida and further in view of Roumeliotis et al. (US 2011/0320259 A1). 
Claim 13:
Roumeliotis teaches an advertisement viewing user specifying unit that specifies users of the mobile terminals who viewed an advertisement installed around a road, a track record specifying unit that determines whether each of the users who viewed the advertisement actually visited a physical shop at which goods or services as a subject of the advertisement are sold or provided, after viewing the advertisement, based on the terminal movement history information of the mobile terminal of the each user who viewed the advertisement and is specified by the advertisement viewing user specifying unit, and the vehicle movement history information of the one or more vehicles having the possibility of being boarded by the user and specified by the vehicle specifying unit, or determines whether each of the users who viewed the advertisement and are specified by the advertisement viewing user specifying unit actually purchased any of the goods or services via the Internet, after viewing the advertisement, based on an Internet browsing history of the mobile terminal of the user (see [0032]-[0034]). It would have been obvious to one . 
Response to Arguments
Applicant's arguments filed 2/18/22 have been fully considered and addressed above. Regarding applicant’s argument in regards to the rejection under 101, the “additional elements” i.e., the mobile device including an acceleration sensor represent is a general-purpose computer (mobile device) performing those steps normally perform by the general-purpose device. Applicant’s specification clearly discloses that the mobile device is a general-purpose device. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEHDEGA RETTA/            Primary Examiner, Art Unit 3688